Citation Nr: 1118410	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for PTSD.  In October 2010, the Board remanded this matter in order to schedule the Veteran for a Travel Board hearing at the RO.  The record reflects that the Veteran testified at a Travel Board hearing at the RO in February 2001; thus, the Board is satisfied that there has been substantial compliance with the remand directives set out in October 2010.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran has been diagnosed with major depressive disorder (MDD) in addition to PTSD, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of several in-service stressors he reportedly experienced during his active military service.  He contends that he was in Somalia at Sword Base in October 1993 when U.S. soldiers were attacked and captured and Blackhawk helicopters were shot down; that he was in proximity of a jet crashing at Pope Air Force Base in March 1994; and that he was at Fort Bragg when a sniper opened fire in October 1995, and that in each incident he was called on to help - in some capacity - in the aftermath.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in- service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) (correcting an error as to the effective date in the Federal Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to the types of PTSD claims that VA will accept credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor, without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The Board notes that this regulatory revision is applicable to this Veteran's claim for service connection for PTSD because his claim was appealed to the Board before July 13, 2010, but not decided by the Board as of that date.

The revised regulation provides, in pertinent part, that the following provision applies to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Board notes that the RO has previously considered the Veteran's claim for service connection for PTSD under the provisions of § 3.304(f) extant at the time, and the claim was properly denied.  However, the new § 3.304(f)(3) has significantly relaxed the evidentiary burden for establishing occurrence of an in-service stressor.  As noted above, the regulatory revision has eliminated the requirement that the claimed in-service stressor be corroborated by credible supporting evidence if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is consistent with the "places, types, and circumstances of the Veteran's service."  Thus, the Board will consider the Veteran's claim under the newly revised regulation.

The Veteran's service personnel records do show that he served in Mogadishu, Somalia, with the 364th Supply and Service Company in support of Operation Continue Hope, from September 1993 through December 1993.  Additionally, the U. S. Armed Services Center for Research of Unit Records (CURR) indicated that the entire 364th Supply and Service Company deployed to Somalia in August 1993  as part of Operation Restore Hope, and had an extremely diverse mission ranging from perimeter security for the defensive perimeter of the Sword Base compound to routine mission support.  The unit's history verified that the soldiers were receiving mortar fire, small arms fire, and sniper fire in the evening.  CURR also verified that twelve U.S. soldiers died and more than seventy were wounded during a battle with Somali rebels in Mogadishu on October 3 - 4, 1993, that one U.S. solder was captured and several reported missing, and that seventy-five U.S. rangers were wounded during the battle in October 1993.  Thus, considering the totality of the record and giving the Veteran the benefit of the doubt, the Board will allow that he was in proximity to hostile military activity during his service in Somalia with the 364th Supply and Service Company.  In that regard, the Board also notes its appreciation for the Veteran's forthright and credible testimony before the undersigned.  Thus, with consideration of the doctrine of reasonable doubt, the Board finds that at least one of the Veteran's reported in-service stressor events is consistent with the places, types, and circumstances of his service.  In this case, however, the Veteran has not undergone a VA examination to determine whether PTSD may be related to an in-service cause.  Although VA treatment records have shown that the Veteran has been diagnosed with and treated for PTSD, which was noted to be "PTSD, chronic, combat-related", the Board finds that his reported in-service stressor in Somalia has yet to be have reasonably been medically related to his fear of hostile military or terrorist activity by a VA physician, as required by the pertinent regulation.  38 C.F.R. § 3.304 (3)(f).  Under the circumstances presented in this case, the Board finds that a VA examination and opinion is required.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §3.159(c)(4).  

The Board also notes that, as indicated above, the Veteran has been diagnosed with major depressive disorder (MDD), which has not been included in the RO's adjudications of the claim.  As noted above, in Clemons v. Shinseki, the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  In addition, the VA examiner should be asked to address whether any mental health diagnoses other than PTSD might be related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to provide identifying information regarding any medical professionals or medical facilities (VA or private) from which he received treatment for his PTSD from January 2006 to the present.  With any assistance needed from the Veteran, obtain complete treatment records from any named medical professional or facility provided.

2. Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, based upon his claimed in-service stressors in Somalia, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a thorough psychiatric evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a. The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's claimed in-service stressor experiences in Somalia, which are herein to be accepted as true, is sufficient to have caused the current psychiatric symptoms.  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in- service stressors and the current symptomatology, consistent with the American Psychiatric Association manual, DSM-IV.

b. If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.

c. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability), or unlikely (i.e., less than a 50/50 probability) that any currently diagnosed psychiatric disorder is causally related to the Veteran's active military service.

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e. If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, review the claims folder and readjudicate the claim, to include in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

